Citation Nr: 1003168	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
prior to April 27, 2009, and a disability rating higher than 
40 percent on and after that date, for lumbosacral strain 
with degenerative disc disease.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1954 to January 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

This matter was previously adjudicated by the Board in a 
decision dated in May 2006.  In that decision, the Board 
granted a 20 percent rating for the period on appeal prior to 
September 26, 2003, and denied entitlement to a rating in 
excess of 20 percent for the entire period on appeal.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
August 2007, the Court granted a joint motion of the parties, 
vacated that portion of the Board's May 2006 decision that 
denied a rating higher than 20 percent, and remanded the case 
to the Board for development consistent with the joint 
motion.

The Board remanded this matter to the originating agency in 
March 2008 for further development.  In a September 2009 
rating decision, the originating agency granted a 40 percent 
rating for the disability on appeal effective April 27, 2009.  
The Veteran has not indicated that this decision did not 
satisfy his appeal, and the case has therefore been returned 
to the Board for further appellate action.


REMAND

In a May 2008 statement, the Veteran essentially stated that 
he is unable to maintain substantially gainful employment due 
to his service-connected back disability.  In addition, a May 
2009 VA examiner has opined that the Veteran does not have 
the physical strength and endurance to work more than 1 to 2 
hours a day.

The Board notes that a claim for a TDIU has not been 
adjudicated by the originating agency.  According to VA 
General Counsel, the question of TDIU entitlement may be 
considered as a component of an appealed increased rating 
claim if the TDIU claim is based solely upon the disability 
or disabilities which are the subject(s) of the increased 
rating claim.  If the veteran asserts entitlement to a TDIU 
based in whole or in part on other service-connected 
disabilities which are not the subject of the appealed RO 
decision, the Board lacks jurisdiction over the TDIU claim 
except where appellate jurisdiction is assumed in order to 
grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2007).

Since the Veteran's claim of unemployability is based on the 
service-connected low back disability on appeal, the Board 
has jurisdiction over the TDIU claim.  Never the less, the 
Board has determined that further development of the record 
is warranted before the Board decides either claim.

At the May 2009 VA examination, it was noted that the Veteran 
remained in a wheelchair for the entire appointment except 
when undergoing range of motion testing.  He walked with an 
antalgic/ataxic gait and for only a few steps with 
assistance.  He was found to have 2 of 5 strength in the 
muscles of the lower extremities.  Some impairment in 
sensation in the left lower extremity was also noted.  Not 
withstanding the foregoing findings, the examiner stated that 
the Veteran had no neurological impairment in the lower 
extremities.  Instead, he stated that the Veteran had 
decreased lower extremity movement in the lower extremities 
due to back pain.  The Board has not found the information 
provided by the VA examiner to be sufficient for the Board to 
determine whether separate ratings are warranted for lower 
extremity impairment and if so, the specific ratings that are 
warranted.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folders, 
pertaining to treatment or evaluation of 
his service-connected disabilities, 
during the period of these claims.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of any pertinent VA medical 
records for the period since March 2009.  
If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of all impairment due to his 
service-connected low back disability.  
The claims folders must be made available 
to and reviewed by the examiner.  The RO 
or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  In 
particular, the RO or the AMC should 
instruct the examiner to identify the 
nature and extent of any motor and 
sensory impairment in the lower 
extremities due to the service-connected 
low back disability.

The examiner should also provide an 
opinion concerning whether the Veteran's 
service-connected low back disability is 
sufficient by itself or in combination 
with his other service-connected 
disabilities to render him unemployable.  
The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the Veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


